Status of Application

Acknowledgement is made of amendments filed 09/07/2021. Upon entering the amendments, claims 2-3 are canceled and claim 1 is amended. The claims 1 and 4-15 are pending and presented for the examination.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 4-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guzauskas (US 6103779) in view of Tsujimoto (US 2013/0049241).
	Regarding claim 1, Guzauskas teaches a method of forming a dental molding comprising a step of mixing a slurry of filter particulate, fiber, and solvent. The Guzauskas slurry further comprises thickening and curing agents that constitute binders (see column 21, lines 5-20), and Guzauskas teaches embodiments wherein a photoinitiator is included (see column 13, lines 1-15). Guzauskas teaches that the non-fiber filler can be a spherical particulate (see column 6, lines 55-65). As such, routine optimization and experimentation in choosing an embodiment comprising photoinitiator and spherical particulate from the small and finite number of embodiments taught by Guzauskas would lead one of ordinary skill in the art to a slurry meeting each limitation of instant claim 1. Guzauskas teaches spherical particles combined with non-spherical fibers. The fibers constitute the second ceramic particulate, and thus Guzauskas teaches a slurry comprising a first particulate having a sphericity greater than that of the second particulate. 
	 Amended claim 1 differs from Guzauskas as applied above because while Guzauskas teaches a spherical filler component, it does not quantitatively specify the shape in terms of sphericity. However, it would have been obvious to one of ordinary skill in the art to modify Guzauskas in view of Tsujimoto in order to use the sphericity parameters taught therein because Tsujimoto teaches a similar ceramic slurry comprising particulate filler, and provides a teaching as to the specific sphericity used therefor. Tsujimoto teaches a molded article used for equivalent dental purposes as that of Guzauskas, and teaches spherical inorganic fillers comprised in said article (see claim 1). The sphericity of the fillers is at least 0.97 (see paragraph 0026). This teaching would indicate to one of ordinary skill in the art that the spherical particulate called for by Guzauskas should have such sphericity values of at least 0.97, because the lack of teaching in Guzauskas as to the quantitative measure of sphericity would lead one to other teachings for this value. Motivation to use the Tsujimoto sphericity with the Guzauskas spherical filler would come from a desire to have a more full description of an appropriate particle shape and morphology for use in the Guzauskas slurry. One would have had a reasonable expectation of success in the modification because of the aforementioned equivalent uses of the Guzauskas and Tsujimoto molded products and slurries leading to said products. Therefore, each limitation of instant claim 1 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 

	Regarding claim 4, Guzauskas teaches glass fiber (second particulate) in an amount up to 40 wt% (see column 20, lines 40-55), and further teaches the additional mineral filler component, which can be spherical and is equivalent to the first ceramic particulate of the instant claims, in an additional amount of 20 wt% and 9 wt% in embodiments (see column 21, lines 43-45). These combined teachings indicate a particulate load of ceramic particles that is greater than 45 wt% (up to 40 wt% plus the additional 9-20 wt%). Each further limitation of instant claim 4 is therefore met by the teachings of the prior art of record. 
	Regarding claim 5, Guzauskas teaches the spherical filler component (first plurality) in an amount of 20 wt% (see column 21, lines 43-45). This overlaps and thus renders obvious the volume percentage range of the instant claim 5.
	Regarding claim 6, Guzauskas teaches a glass fiber (second plurality) amount of at least 10 wt% and up to 40 wt% (see column 20, lines 40-55). This overlaps and thus renders obvious the volume percentage range of the instant claim 6.
Regarding claim 7, as discussed above, Guzauskas teaches a slurry comprising spherical filler particles and fibrous (non-spherical particulate) components. Guzauskas teaches that the fiber component has a length of as low as 0.25 mm and an aspect ratio of above 150:1 (see column 15, lines 20-25). This indicates a median fiber diameter (particle size) of 1.67 µm or greater, overlapping and thus rendering obvious the particle size of the second plurality of the instant claim. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. Guzauskas does not teach the particle size of the spherical filler component. However, Tsujimoto provides a teaching as to an appropriate size for this filler in the inventive dental molded product slurry, and indicates that the median diameter should be 0.2-10 µm (see paragraph 0022). Thus, Guzauskas in view of Tsujimoto teaches a slurry wherein both spherical and fibrous particles have a median size falling within the 2-25 µm range of the instant claim, and further wherein these particle sizes differ from one another. Each limitation of the instant claim 7 is taught by the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 8, as discussed above, Tsujimoto teaches a size for the spherical (first plurality) particles of 0.2-10 µm. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 9, as discussed above, the fiber length and diameter taught by Guzauskas is such that the size range has a minimum of 1.67 µm. This range also overlaps and renders obvious the range of instant claim 9. 
	Regarding claims 10-12, Guzauskas teaches that the inventive slurry can contain filler that is alumina in addition to the silica filler of the exemplary embodiments (see column 6, lines 55-65). Routine optimization in choosing this alumina filler along with the aforementioned silica filler as the first plurality, from among the small and finite group listed by Guzauskas, would lead one of ordinary skill in the art to a slurry meeting the further limitations of instant claims 10-12. 
	Regarding claim 13, as discussed above, Guzauskas suggests a range for the inorganic filler component (spherical first plurality) of 9-20 wt% based on the embodiments taught. When applying this range and choosing alumina as a secondary component to silica, one of ordinary skill in the art would arrive at amounts less than 10 vol% for said alumina component. Each limitation of instant claim 13 is therefore taught by Guzauskas, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 14, Guzauskas teaches silica primary spherical particles. 
	Regarding claim 15, the glass fiber secondary particulate component taught by Guzauskas comprises silica as a component of the glass. 
Response to Arguments
5.	Applicant’s arguments filed 09/07/2021 have been fully considered but are not persuasive.
	Applicant contends that the previously applied prior art to Guzauskas et al and Tsujimoto does not teach or suggest each and every limitation of the instant amended claims, supposedly because a slurry comprising a first plurality of particles having a median sphericity greater than that of a second plurality of particles, wherein the sphericity of the first plurality is at least 0.9 is not taught. However, this contention is merely and assertion, and as shown in the previous Office Action and also above, it is not a true assertion regarding the prior art teachings. Guzauskas in view of Tsujimoto does, in fact, teach that aforementioned claim features because it would have been obvious to one of ordinary skill in the art to modify Guzauskas in order to use the sphericity property taught by Tsujimoto, and because Guzauskas teaches a slurry comprising spherical particles and non-spherical fibers (particles), and thus a first plurality that has a greater median sphericity that a second plurality. As can be seen, each limitation of the instant amended claims is, in fact, taught by the applied prior art.
	Applicant further argues that the instant claims are not obvious because the prior art teaches a different method for alleviating viscosity increase. However, the fact that Guzauskas teaches the use of an acrylic resin for this purpose rather than particle morphology is not an indication that each claim limitation fails to be taught by the previously applied prior art. As shown previously and above, Guzauskas clearly teaches a slurry comprising spherical particulate along with non-spherical particulate, and through obvious modification in view of Tsujimoto teaches a spherical particulate having a mean sphericity of greater than 0.9. It is therefore immaterial whether or not Guzauskas teaches that particle morphology is used to alleviate viscosity increase, because there is a motivating reason for modification in the prior art itself. As such, applicant’s contention that the method for using particle morphology is not taught for the same reason in the applied prior art is not found to be reason for non-obviousness. 
	Applicant further contends that no articulated rationale has been set forth to support the rejection. However, as shown above, the rationale for modification is based on the fact that the lack of teaching in Guzauskas as to specific sphericity would lead one to look to other teachings for a quantitative value. Because Tsujimoto provides such a teaching, one would have had motivation to use the sphericity taught therein. Thus as has been shown, specific rationale has, in fact, been set forth, and applicant’s argument in this regard is not persuasive. 
	The grounds of rejection previously issued are therefore maintained for the reasons set forth above. 
					Conclusion
6.	All the pending claims are rejected.
7.	Applicant’s arguments are not persuasive, and the previously issued grounds of rejection are maintained. The new grounds of rejection for amended claim 1 and its dependent claims, which were previously applied to dependent claim 3, the limitations of which are placed into said independent claim 1, are necessitated by the amendments. Therefore, THIS ACTION IS MADE FINAL. 
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 November 2021